DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to because 
In FIG. 8, in the uppermost item, “MAN” appears instead of “MAIN” 
In FIG. 14, in S800, “ELAPASED” appears instead of “ELAPSED”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0020], lines 5-6: “execute re-leveling” appears instead of “execute a re-leveling” 
Paragraph [0026], line 8: “leveling process” appears instead of “a leveling process” 
Paragraph [0034], line 4: “of square” appears instead of “of a square” 
Paragraph [0067], line 7: “does” appears instead of “do” 
Paragraph [0068], line 1: “InS210” appears instead of “In S210” 
Paragraph [0068], line 4: “detections value” appears instead of “detection values”. 
Appropriate correction is required.

Claim Objections
Claims 3, 7, 9, 11, and 13 are objected to because of the following informalities: 
Claim 3, line 2: “whether power supply” appears instead of “whether a power supply” 
Claim 7, line 2: “executes Fourier transform to” appears instead of either “applies Fourier transform to” or “executes Fourier transform on” 
Claim 9, line 1: “including” appears instead of “further including” 
Claim 10, line 9: “wherein controller” appears instead of “wherein the controller” 
Claim 11, line 1: “including” appears instead of “further including” 
Claim 13, line 3: “a filtered detection values” appears instead of either “a filtered detection value” or “filtered detection values”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a feature “the set time being longer than one building vibration cycle” in lines 33-34.  Claim 15 recites a feature “wherein the set time is longer than one building vibration cycle” in line 4.  Generally, the motion of a system subject to vibration consists of vibratory motion in different “normal modes” (“Normal Mode,” see first paragraph, line 5, which in particular mentions a building; Wikipedia, 2021, see PTO-892, attached).  In the actual motion of the system, in general, the system vibrates in multiple normal modes simultaneously (“Normal mode,” second paragraph).  There is in general no guarantee that the normal modes of a system have frequencies that are commensurate; for example, “Normal mode” discusses on page 5 a system with two normal mode frequencies, 1 and                     
                        
                            3
                        
                    
                 (in units of                     
                        
                            
                                
                                    k
                                
                                
                                    m
                                
                            
                        
                    
                 ).  These are incommensurate frequencies, and it should be clear that the motion of the system never repeats, that is, it does not have what could be considered as a “cycle” or period (even though each of the normal modes has a cycle or period).  A set time for longer than a cycle would have to be an infinite time, in this case.  Although a specific example of, e.g., 2 to 5 seconds is given in the specification (paragraph [0067]), nothing in the specification qualifies use of the term “cycle” to address this issue in general.  Consequently, claims 1 and 15 cannot be considered to satisfy the written description requirement. 

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites a feature “the set time being longer than one building vibration cycle” in lines 33-34.  Claim 15 recites a feature “wherein the set time is longer than one building vibration cycle” in line 4.  Generally, the motion of a system subject to vibration consists of vibratory motion in different “normal modes” (“Normal Mode,” see first paragraph, line 5, which in particular mentions a building; Wikipedia, 2021, see PTO-892, attached).  In the actual motion of the system, in general, the system vibrates in multiple normal modes simultaneously (“Normal mode,” second paragraph).  There is in general no guarantee that the normal modes of a system have frequencies that are commensurate; for example, “Normal mode” discusses on page 5 a system with two normal mode frequencies, 1 and                                 
                                    
                                        3
                                    
                                
                             (in units of                                 
                                    
                                        
                                            
                                                k
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                             ).  These are incommensurate frequencies, and it should be clear that the motion of the system never repeats, that is, it does not have what could be considered as a “cycle” or period (even though each of the normal modes has a cycle or period).  A set time for longer than a cycle would have to be an infinite time, in this case.  Although a specific example of, e.g., 2 to 5 seconds is given in the specification (paragraph [0067]), nothing in the specification qualifies use of the term “cycle” to address this issue in general, so that one of ordinary skill in the art could practice the invention.  Consequently, claims 1 and 15 cannot be considered to satisfy the enablement requirement. 

Claim 7 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without definite times associated with the detection values (or, if digitally sampled, at least known that the samples are taken at regular, equal intervals in time) so that Fourier transform is meaningful, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Without such information, it cannot be determined what frequencies to associate with digitally sampled signals, so that, e.g., low pass filtering would lack calibration.  Moreover, inability to apply Fourier transform would mean a DC component via Fourier transform could not be obtained. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the power supply" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites a limitation “wherein … the two detection values having zero difference therebetween”.  There is no guarantee that this limitation is ever met, consequently it does not appear the invention of claim 5 can be practiced, in general.  Thus, the claim is indefinite. 
Claim 15 recites the feature “repeatedly acquire the first detection value” in lines 2-3.  It would appear that after the acquiring of the first detection value, any repetition of acquiring of a detection value would be an acquiring of a detection value that is not a first detection value; alternatively, repeating an acquisition of the first detection value would have to again give a value equal to the previously first detection value (since that is what the claim language literally states).  Consequently, the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirano et al. (US 5,485,266). 
As to claim 2, Hirano discloses a laser marker (col. 1, lines 7-24) comprising: 
a supporter (FIG. 1, reference number 7; col. 2, lines 13-15, lines 21-23); 
a movable portion tiltably supported by the supporter (FIGS. 1-4, reference number 10, including connected parts down to element 23; col. 2, lines 21-67); 
at least one laser optical source provided to the movable portion, the at least one laser optical source being configured to emit at least one laser light (col. 6, lines 45-46); 
a tilt sensor provided to the movable portion, the tilt sensor being configured to detect a first tilt of the movable portion with respect to the supporter, the first tilt corresponding to a tilt with respect to a first axis on a horizontal plane, and the tilt sensor being also configured to output a first detection value that indicates the first tilt (col. 2, lines 43-50); 
a first actuator configured to change the first tilt of the movable portion (col. 3, line 54 to col. 4, line 25); and 
a controller configured to (i) repeatedly acquire the first detection value output from the tilt sensor, to thereby (ii) acquire a first series of detection values, the controller being also configured to control the first actuator such that a first center value and a first reference value coincide with each other, the first center value corresponding to a center value of the first series of detection values, and the first reference value being set in advance (FIGS. 6, 8; controllers 89, 90, and 96; col. 4, line 39 to col. 9, line 37). 
As to claim 10, Hirano further discloses a second actuator configured to change a second tilt of the movable portion with respect to the supporter (col. 3, line 54 to col. 4, line 25), 
wherein the second tilt corresponds to a tilt with respect to a second axis on the horizontal plane, the second axis being perpendicular to the first axis (col. 2, lines 43-50; col. 3, line 54 to col. 4, line 25), 
wherein the tilt sensor is also configured to detect the second tilt and configured to output a second detection value that indicates the second tilt (col. 2, lines 43-50; col. 3, line 54 to col. 4, line 25), 
wherein the controller (i) repeatedly acquires the second detection value output from the tilt sensor, to thereby (ii) acquire a second series of detection values, and 
wherein controller is also configured to control the second actuator such that a second center value and a second reference value coincide with each other, the second center value corresponding to a center value of the second series of detection values, and the second reference value being set in advance (FIGS. 6, 8; controllers 89, 90, and 96; col. 4, line 39 to col. 9, line 37). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano. 
As to claim 3, Hirano further teaches a controller with data entry, display, and power control and indicator (FIG. 8, “POWER” and “ON” indicator; col. 9, lines 1-36), and therefore suggests wherein the controller is configured to determine whether power supply from a main power source has just started, and wherein the controller is configured to control the first actuator such that the first center value and the first reference value coincide with each other at least in response to a determination being made that the power supply has just started. 
Claims 4, 6-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Stanford (“Signals and the frequency domain,” 2017, see PTO-892, attached). 
As to claim 4, Hirano teaches the laser marker of claim 2 as discussed above.  However, Hirano does not teach that the controller is configured to (i) sequentially make comparison among the first series of detection values, to thereby (ii) acquire a maximum value and a minimum value of the first series of detection values, and that the controller is configured to average the maximum value and the minimum value to set an averaged value as the first center value.  Stanford teaches sinusoids having a maximum and a minimum value, and the average of a sinusoid being its center value (see figure on first page, and first bullet on second page), and therefore suggests that the controller is configured to (i) sequentially make comparison among the first series of detection values, to thereby (ii) acquire a maximum value and a minimum value of the first series of detection values, and that the controller is configured to average the maximum value and the minimum value to set an averaged value as the first center value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the laser marker of claim 2 as taught by Hirano, in combination with the controller being configured to (i) sequentially make comparison among the first series of detection values, to thereby (ii) acquire a maximum value and a minimum value of the first series of detection values, and the controller being configured to average the maximum value and the minimum value to set an averaged value as the first center value as suggested by Stanford, since such combination merely takes advantage of well known properties of mathematical functions that describe vibration. 
As to claim 6, Hirano teaches the laser marker of claim 2 as discussed above.  However, Hirano does not teach that the controller is configured to set a DC component of the first series of detection values as the first center value.  Stanford teaches properties of sinusoids with resolving of periodic signals in a Fourier series, and the DC component of such a signal being its center value (see figure on first page, and first bullet on second page, as well as eq. (2) on the fourth page and the frequency domain plots on the third and fourth pages, showing the DC component value of 0.5 at zero frequency), and therefore suggests that the controller is configured to set a DC component of the first series of detection values as the first center value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the laser marker of claim 2 as taught by Hirano, in combination with the controller being configured to set a DC component of the first series of detection values as the first center value as suggested by Stanford, since such combination merely takes advantage of well known properties of mathematical functions that describe vibration. 
As to claim 7, Hirano as modified by Stanford teaches the laser marker of claim 6 as just discussed.  However, Hirano does not teach that the controller executes Fourier transformation to the first series of detection values to extract the DC component.  Stanford further teaches expressing a periodic signal as a sum of sinusoids, and provides examples and explicit formulae determining such expression (see expressions on first and fourth pages and the frequency domain plots on the third and fourth pages), and therefore suggests that the controller executes Fourier transformation to the first series of detection values to extract the DC component.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the laser marker of claim 6 as taught by Hirano as modified by Stanford, in combination with the controller executing Fourier transformation to the first series of detection values to extract the DC component as suggested by Stanford, since such combination is well known in the art of signal processing. 
As to claim 8, Hirano as modified by Stanford teaches the laser marker of claim 6 as just discussed.  However, Hirano does not teach that the controller executes a digital low-pass filter process to the first series of detection values to extract the DC component.  Stanford further teaches expressing a periodic signal as a sum of sinusoids, provides examples and explicit formulae determining such expression, and frequency domain plots showing the DC component at zero frequency (see expressions on first and fourth pages and the frequency domain plots on the third and fourth pages, and the second bullet on the third page), and therefore suggests that the controller executes a digital low-pass filter process to the first series of detection values to extract the DC component.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the laser marker of claim 6 as taught by Hirano as modified by Stanford, in combination with the controller executing a digital low-pass filter process to the first series of detection values to extract the DC component as suggested by Stanford, since such combination is well known in the art of signal processing. 
As to claim 16, Hirano teaches an electronic leveling method of a laser marker (col. 6, lines 52-54, “process”), comprising: 
repeatedly detecting a tilt of a movable portion of the laser marker with respect to a supporter of the laser marker, to thereby acquire a series of detection values, the movable portion being tiltably supported by the supporter, and the movable portion including at least one laser optical source (FIGS. 1-4, reference numbers 7, 10, including connected parts down to element 23; col. 2, lines 13-15, lines 21-67; col. 6, lines 45-46); and 
controlling at least one actuator included in the laser marker such that a calculated center value and a specified reference value coincide with each other, the at least one actuator being configured to change the tilt of the movable portion (FIGS. 6, 8; controllers 89, 90, and 96; col. 3, line 54 to col. 4, line 25; col. 4, line 39 to col. 9, line 37). 
However, Hirano does not teach calculating a center value of the acquired series of detection values.  Stanford teaches sinusoids having a maximum and a minimum value, and the average of a sinusoid being its center value (see figure on first page, and first bullet on second page), and therefore suggests calculating a center value of the acquired series of detection values.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an electronic leveling method of a laser, comprising: repeatedly detecting a tilt of a movable portion of the laser marker with respect to a supporter of the laser marker, to thereby acquire a series of detection values, the movable portion being tiltably supported by the supporter, and the movable portion including at least one laser optical source; and controlling at least one actuator included in the laser marker such that a calculated center value and a specified reference value coincide with each other, the at least one actuator being configured to change the tilt of the movable portion as taught by Hirano, in combination with calculating a center value of the acquired series of detection values as suggested by Stanford, since such combination merely takes advantage of well known properties of mathematical functions that describe vibration. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Kelley et al. ("LTC6244 High Speed Peak Detector," 1995). 
As to claim 9, Hirano teaches the laser marker of claim 2 as discussed above.  However, Hirano does not teach a top-hold circuit configured to store a peak value of the first series of detection values; and a bottom-hold circuit configured to store a bottom value in the first series of detection values, wherein the controller is configured to average the peak value stored in the top-hold circuit and the bottom value stored in the bottom-hold circuit to set an averaged value as the first center value.  Kelley teaches both positive peak detectors and negative peak detectors, and that these are classic devices (first two paragraphs), and therefore suggests a top-hold circuit configured to store a peak value of the first series of detection values; and a bottom-hold circuit configured to store a bottom value in the first series of detection values, wherein the controller is configured to average the peak value stored in the top-hold circuit and the bottom value stored in the bottom-hold circuit to set an averaged value as the first center value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the laser marker of claim 2 as taught by Hirano, in combination with a top-hold circuit configured to store a peak value of the first series of detection values; and a bottom-hold circuit configured to store a bottom value in the first series of detection values, wherein the controller is configured to average the peak value stored in the top-hold circuit and the bottom value stored in the bottom-hold circuit to set an averaged value as the first center value as suggested by Kelley, since such combination employs well known and classic circuit technology to utilize extreme values of a signal in signal processing applications. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Schorr et al. (US 9,207,078). 
As to claim 14, Hirano teaches the laser marker of claim 2 as discussed above.  However, Hirano does not teach a setting switch configured to set a building vibration adaptive mode, wherein the controller is configured to control the first actuator based on the first center value in response to the building vibration adaptive mode being set via the setting switch.  Schorr teaches a construction laser marking device switchable to an automatic mode (Abstract, last six lines), and therefore suggests a setting switch configured to set a building vibration adaptive mode, wherein the controller is configured to control the first actuator based on the first center value in response to the building vibration adaptive mode being set via the setting switch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the laser marker of claim 2 as taught by Hirano, in combination with a setting switch configured to set a building vibration adaptive mode, wherein the controller is configured to control the first actuator based on the first center value in response to the building vibration adaptive mode being set via the setting switch as suggested by Schorr, since such combination enables accelerated adaptation of an elevation angle to be set. 
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645